Citation Nr: 1647183	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  12-36 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

2. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

3. Entitlement to a separate compensable rating for peripheral neuropathy of the right lower extremity.

4. Entitlement to a separate compensable rating for peripheral neuropathy of the left lower extremity.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

A hearing was held in August 2016 before the undersigned Veterans Law Judge, sitting in Chicago, Illinois.  A transcript of the hearing testimony is in the claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for hypertension and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's peripheral neuropathy of the right and left leg is due to diabetes and is severe in both extremities.

2. The Veteran's service connected disabilities render him unable to obtain and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a 30 percent rating for right lower extremity diabetic neuropathy have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8521-8523 (2015).

2. The criteria for a 30 percent rating for left lower extremity diabetic neuropathy have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8521-8523 (2015).

3. The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Peripheral nerves are rated under 38 C.F.R. § 4.124a.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

The Board finds that the diagnostic code applicable in this instance appears to be Diagnostic Code 8521, for paralysis of the popliteal nerve.  38 C.F.R. § 4.124a.  Diagnostic Code 8521 provides that mild incomplete paralysis is rated as 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; and severe incomplete paralysis is rated 30 percent disabling.  Complete paralysis of the external popliteal nerve, foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes, is rated 40 percent disabling.  A 40 percent disability rating is the maximum schedular disability rating available under Diagnostic Code 8521.  Diagnostic Code 8621 refers to neuritis of the external popliteal nerve while Diagnostic Code 8720 refers to neuralgia of the external popliteal nerve. 

The Board notes that the June 2015 VA examiner found that the sciatic nerve was involved; however, the symptoms encompassed in that diagnostic code, Diagnostic Code 8520, do not accurately address the severity of the Veteran's bilateral foot complaints.  The examiner did not conduct EMG testing.  Notably, the January 2011 examiner stated that since this type of neuropathy involves many nerves, she was unable to state which exact nerves were involved.  Thus, based on the Veteran's reported symptoms, the Board finds Diagnostic Code 8521 is the most appropriate diagnostic code for rating the Veteran's diabetic neuropathy at this time.

"Incomplete paralysis" is defined as a degree of lost or impaired function substantially less than the type pictured for complete paralysis.  When the involvement of a peripheral nerve is wholly sensory, the rating should be for the mild or, at most, moderate degree.  38 C.F.R. § 4.124a.  Neuritis, which is characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is rated on the scale provided for injury of the nerve involved.  The maximum rating for non-sciatic neuritis is the rating for "moderate incomplete paralysis" unless the neuritis is characterized by organic changes.  38 C.F.R. § 4.123.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124. 

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although a medical examiner's use of descriptive terminology such as "mild" is an element of evidence to be considered by the Board, it is not dispositive of an issue.  The Board must evaluate all evidence in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In this case, the Veteran was not awarded separate ratings for peripheral neuropathy because the RO granted service connection on a secondary basis based on aggravation.  The RO found that the baseline severity and current severity of the Veteran's peripheral neuropathy of the lower extremities were severe; thus warranting a noncompensable evaluation.

Based on a review of the evidence, the Board finds it is in equipoise as to whether the Veteran's peripheral neuropathy of the lower extremities is directly due to as opposed to having been aggravated by, his diabetes mellitus, type II.  Thus, giving the Veteran the benefit of the doubt, based on opinions determining that the condition is directly due to diabetes mellitus, the Board will rate the Veteran's peripheral neuropathy of each lower extremity on a direct basis.

In this case, the VA examiners have determined throughout the pendency of the claim that the Veteran's peripheral neuropathy of each lower extremity has been severe.  Neither the Veteran nor medical providers have indicated that he suffers complete paralysis of the lower extremities.  As such, the Board finds a 30 percent rating for peripheral neuropathy of each lower extremity is warranted under Diagnostic Code 8521.  To this extent, the appeal is granted.

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's symptoms are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board has compared the current severity of the Veteran's peripheral neuropathy of each lower extremity to the rating schedule and finds that his symptoms are adequately encompassed in the criteria for a 30 percent ratings.  As discussed above, the schedular provides for a rating in excess of 30 percent; however, the Veteran's symptoms do not more nearly equate to complete paralysis of the nerve.  Accordingly, the schedular criteria are adequate and referral for extraschedular consideration is not warranted.

II. TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a "substantially gainful" occupation (i.e. work which is more than marginal, that permits the individual to earn a "living wage," 38 C.F.R. § 4.16(b) (2015); Moore v. Derwinski, 1 Vet. App. 356 (1991), as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013). 

In this case, the Veteran meets the schedular criteria for a TDIU.  Regarding the issue of whether his service-connected disabilities, without consideration of any other disability, and in light of his level of education, special training, and previous work experience, render him unable to obtain and maintain substantially gainful employment, the Board finds in favor of the Veteran.  During his hearing before the Board, the Veteran reported that he had to stop working full time due to difficulty walking.  His employment required extensive walking which he was unable to complete.  He said he is no longer able to walk any distance or stand for any length of time.  He also noted memory problems related to his service-connected PTSD and fatigue due to his diabetes mellitus, type II.  In June 2015, he reported that he was forced to quit a part time job with VA because his low blood sugar caused him to be drowsy and fall asleep at work.  Based on the foregoing, the Board finds the Veteran has been unable to obtain and maintain substantially gainful employment.  The appeal is granted.

IV. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The Veteran's claims arise from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and identified private treatment records.  The Veteran submitted copies of treatment records and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  He was afforded VA examinations that are adequate for rating purposes as the examiners provided detailed descriptions of the Veteran's symptomatology.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A 30 percent rating for peripheral neuropathy of the right leg is granted.

A 30 percent rating for peripheral neuropathy of the left leg is granted.

TDIU is granted.


REMAND

The Veteran seeks service connection for hypertension and erectile dysfunction, both as secondary to his service-connected diabetes mellitus, type II.  The Veteran had a VA examination in June 2010; however, the opinions provided are inadequate for rating purposes.  First, the examiner stated that neither condition was related to diabetes mellitus, type II because the conditions manifested prior to the diagnosis of diabetes.  However, the examiner ignored the fact that private treatment records showed a diagnosis of diabetes mellitus, type II in 2003, prior to the onset of either the hypertension or erectile dysfunction.  Second, the examiner did not provide adequate rationales in support of the etiology opinions.  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.  On remand, VA examinations must be scheduled and opinions provided addressing the etiology of the Veteran's hypertension and erectile dysfunction.

Briefly, the Veteran submitted additional documents during his hearing, to include a letter from his prior employer and a buddy statement from his wife.  Review of the electronic record shows that these documents have not been uploaded to the electronic claims file.  On remand, these documents and any outstanding VA treatment records must be obtained and associated with the record for review.

In light of the TDIU finding, the Veteran may wish to withdraw the claims.

Accordingly, the case is REMANDED for the following action:

1. Ensure that the letter from the Veteran's employer and buddy statement from his wife are associated with the electronic claims file.  See Transcript, 12-13 (August 23, 2016).  If the documents are not available, ask the Veteran to provide copies of the documents and associate them with the electronic claims file.

2. Associate with the electronic claims file updated VA treatment records, if any.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension, claimed as secondary to his diabetes mellitus.  The examiner must be provided access to the electronic claims file and a copy of this remand and he or she must indicate review of these items in the examination report.

After conducting a thorough examination, to include any necessary testing, the examiner should opine as follows:

a) Whether it is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to service or to his service-connected diabetes mellitus, type II;

b). If not, whether it is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension has been aggravated by his service-connected diabetes mellitus, type II.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  

"Aggravation" means a permanent worsening beyond the natural progression of the disease.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In the rationale, the examiner must address the diagnosis of diabetes mellitus, type II as documented in private treatment records in 2003, and consider the Veteran's lay statements.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of his erectile dysfunction, claimed as secondary to his diabetes mellitus.  The examiner must be provided access to the electronic claims file and a copy of this remand and he or she must indicate review of these items in the examination report.

After conducting a thorough examination, to include any necessary testing, the examiner should opine as follows:

a) Whether it is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is related to service or to his service-connected diabetes mellitus, type II;

b). If not, whether it is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction has been aggravated by his service-connected diabetes mellitus, type II.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  

"Aggravation" means a permanent worsening beyond the natural progression of the disease.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In the rationale, the examiner must address the diagnosis of diabetes mellitus, type II as documented in private treatment records in 2003, and consider the Veteran's lay statements regarding manifestation of the disability.

5. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


